Case 2:20-cv-00794-DBB-DBP Document 40 Filed 08/17/21 PageID.786 Page 1 of 4




Clint R. Hansen, #12108
Kevin N. Anderson, #100
FABIAN VANCOTT
215 South State Street, Ste. 1200
Salt Lake City, Utah 84151
Telephone: (801) 531-8900
chansen@fabianvancott.com
kanderson@fabianvancott.com

Gregory A. Davis (Pro Hac Vice)
SQUIRE PATTON BOGGS (US) LLP
1 East Washington Street, Ste. 2700
Phoenix, Arizona 85004
Telephone: (602) 528-4033
gregory.davis@squirepb.com
Attorneys for Financial Industry Regulatory
Authority, Inc.

                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


ALPINE SECURITIES CORPORATION, a
Utah Corporation,                                     Case No: 2:20-cv-00794-DBB-DBP

       Plaintiff,                                  OPPOSITION TO PLAINTIFF’S EX
vs.                                                PARTE MOTION FOR EXPEDITED
                                                      BRIEFING, HEARING, AND
FINANCIAL INDUSTRY REGULATORY                      CONSIDERATION OF PLAINTIFF’S
AUTHORITY, a Delaware corporation,                    RENEWED MOTION FOR A
                                                     PRELIMINARY INJUNCTION
        Defendant.
                                                        District Judge David Barlow
                                                       Magistrate Judge Dustin B. Pead


       Financial Industry Regulatory Authority, Inc. (“FINRA”), through its counsel of record,

hereby submits this Opposition to Plaintiff’s Ex Parte Motion for Expedited Briefing, Hearing, and

Consideration of Plaintiff’s Renewed Motion for a Preliminary Injunction (Dkt. No. 38) (“Motion

for Expedited Briefing”).
Case 2:20-cv-00794-DBB-DBP Document 40 Filed 08/17/21 PageID.787 Page 2 of 4




                                           Argument

       Plaintiff’s Motion for Expedited Briefing (Dkt. No. 38) should be denied because limiting

the time FINRA has to respond to Plaintiff’s Renewed Motion for Preliminary Injunction (Dkt.

No. 36) is unnecessary to ensure that the motion is resolved prior to the September 20, 2021

resumption of Plaintiff’s disciplinary proceeding.

       Plaintiff filed its Renewed Motion for Preliminary Injunction (Dkt. No. 36) on August 16,

2021. FINRA’s opposition to that motion is due August 30, 2021. See DUCivR 7-1(b)(3)(B).

Thereafter, Plaintiff can file a reply in support of its Renewed Motion for Preliminary Injunction

(Dkt. No. 36) “at [its] discretion,” and no later than September 13, 2021. See id. Thus, without

departing from the Court’s standard briefing schedule, Plaintiff’s Renewed Motion for Preliminary

Injunction (Dkt. No. 36) will be fully briefed and ready for resolution no later than one week, and

up to three weeks, before Plaintiff’s disciplinary proceeding is scheduled to resume. Under these

circumstances, there is no good cause to require FINRA to respond to Plaintiff’s lengthy Renewed

Motion for Preliminary Injunction (Dkt. No. 36) on an expedited basis.

                                           Conclusion

       For the foregoing reasons, FINRA respectfully requests that Plaintiff’s Motion for

Expedited Briefing (Dkt. No. 38) be denied.




                                                1
Case 2:20-cv-00794-DBB-DBP Document 40 Filed 08/17/21 PageID.788 Page 3 of 4




      DATED this 17th day of August, 2021.


                                        /s/ Clint R. Hansen
                                        Clint R. Hansen
                                        Kevin N. Anderson
                                        FABIAN VANCOTT

                                        Gregory A. Davis (admitted pro hac vice)
                                        SQUIRE PATTON BOGGS (US) LLP
                                        Attorneys for Defendant




                                             2
Case 2:20-cv-00794-DBB-DBP Document 40 Filed 08/17/21 PageID.789 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of August, 2021, I caused a true and correct copy of

the foregoing to be filed via the Court’s electronic filing system, which made service by email

upon the following counsel of record:

       Brent R. Baker
       Aaron D. Lebenta
       Jonathan D. Bletzacker
       PARSONS BEHLE & LATIMER
       bbaker@parsonsbehle.com
       alebenta@parsonsbehle.com
       jbletzacker@parsonsbehle.com
       ecf@parsonsbehle.com

       Maranda E. Fritz
       MARANDA E. FRITZ, P.C.
       maranda@fritzpc.com

                                             /s/ Clint R. Hansen




                                                3
